AMENDMENT TO CREDIT FACILITIES

 

This Amendment to Credit Facilities (“Amendment”) is effective as of __________,
2007 (the “Amendment Effective Date”) by Patrick Industries, Inc. (“Company”)
and JPMorgan Chase Bank, N.A. (“Bank”).

RECITALS

A.           Company and Bank are parties to a Credit Agreement, dated
February 2, 1997, as previously amended (as amended, the “Credit Agreement”).

B.           Under the Credit Agreement Bank has provided Company a revolving
line of credit in the principal amount of up to $15,000,000 (the “Revolving
Credit Line”) and a $15,000,000 term loan. In addition, Bank has provided a Line
of Credit to Company under which Bank has extended certain letters of credit for
the account of the Company in an aggregate principal amount not to exceed
$4,000,000 (the “Letter of Credit Line”). Company and Bank have also entered
into an interest rate swap (the “Rate Management Transaction”), and Bank, as
Party A under that Rate Management Transaction, consents to this Amendment.

 

C.

The Company is obligated to Bank under the following reimbursement agreements:

(i) the Reimbursement and Pledge Agreement between the Company and the Bank
dated as of August 13, 1998, relating to the Five Million Dollars ($5,000,000)
principal amount The Stanly County Industrial Facilities and Pollution Control
Financing Authority Variable Rate Demand Economic Development Revenue Bonds
(Patrick Industries, Inc. Project), Series 1998 (the “1998 Reimbursement
Agreement”),

(ii) the Reimbursement Agreement made by the Company in favor of the Bank dated
as of December 1, 1994, relating to the Six Million Dollars ($6,000,000)
principal amount State of Oregon Economic Development Revenue Bonds, Series CLI
(Patrick Industries, Inc. Project), dated December 22, 1994 (the “1994
Reimbursement Agreement”),

D.           The Company has requested Bank to amend the Credit Agreement to
provide for a new $7,500,000 Term Loan. Bank has agreed to amend the Credit
Agreement to provide for that new Term Loan, as set forth in this Amendment, all
subject to the terms and conditions of this Amendment, including the conditions
precedent set forth in Section 8.

AGREEMENT

NOW, THEREFORE, in consideration of the Recitals and the mutual covenants and
agreements herein, and for other good and valuable considerations, the receipt
and sufficiency of which are acknowledged by the parties to this Amendment, it
is agreed as follows:

 

--------------------------------------------------------------------------------



1.            Definitions. Terms which are defined in the Credit Agreement shall
have the same meanings in this Amendment as are ascribed to them in the Credit
Agreement, as amended hereby, excepting only those terms which are expressly
defined in this Amendment, which shall have the meanings ascribed to them in
this Amendment.

2.            Amendments to Credit Agreement. The Credit Agreement is amended as
follows as of the Amendment Effective Date:

“Notes” means the Revolving Credit Note and the Term Note and the 2007 Term
Note, and Note means either the Revolving Credit Note or the Term Note or the
2007 Term Note as the context may require.

a.            New definitions of “2007 Term Loan,” “2007 Term Loan Applicable
Margin” and “2007 Term Note” are added to Section 1 of the Credit Agreement to
read as follows:

“2007 Term Loan” shall mean the loan made pursuant to Section 2.1(c) and
evidenced by the 2007 Term Note.

“2007 Term Note” shall mean the promissory note of the Company evidencing the
Term Loan, in substantially the form of Exhibit 2.1(c), as amended or modified
from time to time and together with any promissory note or notes issued in
exchange for that promissory note.

“2007 Term Loan Applicable Margin” shall mean, with respect to any Prime Rate
Advance or Eurodollar Advance, as the case may be, under the 2007 Term Loan, the
following amounts based on the ratio of consolidated Funded Debt to consolidated
EBITDA of the Company and its Subsidiaries as of the end of the most recent
fiscal quarter of the Company for which financial statements of the Company have
been delivered pursuant to Section 5.1(d)(ii) of the Credit Agreement:

Ratio of Funded Debt

to Consolidated EBITDA

2007 Term Loan

Applicable Margin

greater than 3.00 to 1.00

but not greater than 3.25 to 1.00

2.25 % per annum

greater than 2.50 to 1.00

but not greater than 3.00 to 1.00

2.00% per annum

greater than 2.00 to 1.00

but not greater than 2.50 to 1.00

1.75% per annum

less than or equal to 2.00 to 1.00

1.625% per annum

 

 

2

 

--------------------------------------------------------------------------------



b.            A new Subsection 2.1(c) is added to the Credit Agreement to
provide in its entirety as follows:

(c)          2007 Term Loan. Bank has made the 2007 Term Loan to Company in the
original principal amount of $7,500,000, evidenced by the 2007 Term Note,
payable in sixty (60) consecutive monthly principal payments each in the amount
of $62,500, plus accrued interest, at the 2007 Term Loan Applicable Margin,
payable on the last day of each month commencing February 28, 2007 until
December 31, 2011, with all remaining principal and accrued interest (if not
sooner due and payable as provided in the Credit Agreement) due and payable on
January 31, 2012.

c.            Section 5.2(c) of the Credit Agreement is amended to provide in
its entirety as follows:

(c)          Tangible Net Worth. Permit or suffer the consolidated Tangible Net
Worth of the Company and its Subsidiaries to be less than $60,000,000 at any
time.

d.            Section 5.2(j) of the Credit Agreement is amended to provide in
its entirety as follows:

(j)           Capital Expenditures. The Company shall not permit or suffer its
Capital Expenditures during any calendar year to exceed $7,000,000 in the
aggregate, without written approval of Bank.

e.            Section 5.2(k) of the Credit Agreement is amended to provide in
its entirety as follows:

(k)          Debt Service Coverage. The Company shall not permit or suffer its
Debt Service Coverage to be less than 1.10 to 1.00 measured quarterly on a
rolling four quarter basis, with the first measured date being as of March 31,
2007 for the rolling four quarter period then ended.

f.             Section 5.2(l) of the Credit Agreement is amended to provide in
its entirety as follows:

(l)           Funded Debt to EBITDA. The Company shall not permit or suffer the
ratio of its consolidated Funded Debt to its consolidated EBITDA to be greater
than the following ratios during the following periods:

 

3

 

--------------------------------------------------------------------------------



 

Ratio

Period

3.25 to 1.0

Effective Date through June 30, 2007

3.00 to 1.0

July 1, 2007 through December 31, 2007

2.50 to 1.0

From and after January 1, 2008

For purposes of determining compliance with this covenant during 2007 only, the
following amounts will be deemed added to the Company’s consolidated EBITDA as
of the following fiscal quarters of 2007:

Fiscal Quarter

Amount

First Quarter

$1,042,000

Second Quarter

$ 729,000

Third Quarter

$ 417,000

Fourth Quarter

$ 104,000

3.            Construction. If there is any conflict or inconsistency between
the provisions of the Revolving Credit Note or the Term Note or the 2007 Term
Note, on the one hand, and the Credit Agreement, on the other hand, the
provisions of the Revolving Credit Note or Term Note or the 2007 Term Note, as
the case may be, shall control over conflicting or inconsistent provisions of
the Credit Agreement, except that any Events of Default/Acceleration identified
in the Revolving Credit Note or the Term Note or the 2007 Term Note shall be in
addition to any Events of Default identified in the Credit Agreement.

 

4.

Representations and Warranties. The Company represents and warrants to Bank
that:

a.            (i) The execution, delivery and performance of this Amendment and
all agreements and documents delivered pursuant hereto by the Company has been
duly authorized by all necessary action (whether corporate, partnership or
otherwise) and does not and will not violate any provision of any law, rule,
regulation, order, judgment, injunction, or award presently in effect applying
to the Company, or of the Company’s articles of incorporation, by-laws, articles
of organization or operating agreement (as applicable) or result in a breach of
or constitute a default under any material agreement, lease or instrument to
which the Company is a party or by which the Company’s properties may be bound
or affected; (ii) no authorization, consent, approval, license, exemption or
filing of a registration with any court or governmental department, agency or
instrumentality is or will be necessary to the valid execution, delivery or
performance by any of them of this Amendment and all agreements and documents
delivered pursuant hereto; and (iii) this Amendment and all agreements and
documents delivered pursuant hereto by the Company are its legal, valid and

 

4

 

--------------------------------------------------------------------------------



binding obligations and enforceable against the Company in accordance with the
terms thereof.

b.            After giving effect to the amendments contained in this Amendment,
the representations and warranties contained in Section 4 of the Credit
Agreement are true and correct on and as of the Amendment Effective Date with
the same force and effect as if made on and as of the Amendment Effective Date,
except that the representation in Section 4.6 of the Credit Agreement shall be
deemed to refer to the financial statements of Company most recently delivered
to Bank prior to the Amendment Effective Date.

c.            No Event of Default or Unmatured Event of Default has occurred and
is continuing or will exist under the Credit Agreement as of the Amendment
Effective Date.

5.            GENERAL RELEASE. THE COMPANY FOR ITSELF AND ITS LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE "RELEASING PARTIES"),
HEREBY RELEASES AND DISCHARGES BANK, ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
ATTORNEYS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
"RELEASED PARTIES") FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS, DAMAGES AND
CAUSES OF ACTION WHICH ANY OF THE RELEASING PARTIES HAS ASSERTED OR CLAIMED OR
MIGHT NOW OR HEREAFTER ASSERT OR CLAIM AGAINST ALL OF ANY OF THE RELEASED
PARTIES, WHETHER KNOWN OR UNKNOWN, ARISING OUT OF, RELATED TO OR IN ANY WAY
CONNECTED WITH OR BASED UPON ANY PRIOR RELATED EVENT (AS SUCH TERM IS
HEREINAFTER DEFINED). THE TERM "PRIOR RELATED EVENT" SHALL MEAN ANY ACT,
OMISSION, CIRCUMSTANCE, AGREEMENT, LOAN EXTENSION OF CREDIT, TRANSACTION,
TRANSFER, PAYMENT, EVENT, ACTION OR OCCURRENCE BETWEEN OR INVOLVING THE COMPANY
AND ALL OR ANY OF THE RELEASED PARTIES AND WHICH WAS MADE OR EXTENDED OR WHICH
OCCURRED AT ANY TIME OR TIMES PRIOR TO THE EXECUTION OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITING IN ANY RESPECT THE GENERALITY OF THE FOREGOING:
(I) ANY ACTION TAKEN ON OR PRIOR TO THE EXECUTION OF THIS AGREEMENT TO OBTAIN
PAYMENT OF ANY OBLIGATIONS OR TO OTHERWISE ENFORCE OR EXERCISE ANY RIGHT OR
PURPORTED RIGHT OF BANK AS A CREDITOR; (II) ANY FAILURE OR REFUSAL TO MAKE ANY
LOAN OR ADVANCE; AND (III) ANY PAYMENT OR OTHER TRANSFER MADE TO BANK BY OR FOR
THE ACCOUNT OF THE COMPANY AT ANY TIME PRIOR TO THE EXECUTION OF THIS AGREEMENT.
THE COMPANY AGREES AND ACKNOWLEDGES THAT THIS SECTION IS NOT TO BE CONSTRUED AS
OR DEEMED AN ACKNOWLEDGMENT OR ADMISSION ON THE PART OF ANY OF THE RELEASED
PARTIES OF LIABILITY FOR ANY MATTER OR AS PRECEDENT UPON WHICH ANY LIABILITY MAY
BE ASSERTED.

6.            Conditions. The obligation of Bank to execute and to perform this
Amendment shall be subject to full satisfaction of the following conditions
precedent:

a.            This Amendment shall have been duly executed and delivered by the
Company.

b.            The 2007 Term Note shall have been executed and delivered by the
Company to the Bank.

 

5

 

--------------------------------------------------------------------------------



c.            National City Bank shall participate in 50% of the 2007 Term Loan
pursuant to an amendment to the Loan Participation Agreement between Bank and
National City Bank in form and substance satisfactory to Bank.

d.            Bank shall have received such additional agreements, documents and
certifications, fully executed by the Company as may be reasonably requested by
Bank, or its counsel.

7.            Binding on Successors and Assigns. All of the terms and provisions
of this Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective successors, assigns and legal representatives.

8.            Governing Law/Entire Agreement/Survival. This Amendment is a
contract made under, and shall be governed by and construed in accordance with,
the laws of the State of Indiana applicable to contracts made and to be
performed entirely with such state and without giving effect to the choice of
law principles of such state. This Amendment constitutes and expresses the
entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior agreements and understandings,
commitments, inducements or conditions, whether express or implied, oral or
written. All covenants, agreements, undertakings, representations and warranties
made in this Amendment shall survive the execution and delivery of this
Amendment.

 

(The remainder of this page was intentionally left blank)

 

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the Amendment Effective Date.

JPMORGAN CHASE BANK, N.A.

 

 

By:

 

 

(Printed Name and Title)

 

 

PATRICK INDUSTRIES, INC.

 

 

By:

 

 

(Printed Name and Title)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

--------------------------------------------------------------------------------



 

Consented to by:

NATIONAL CITY BANK, as Participant under a certain Loan Participation Agreement,
as amended, relating to the Credit Agreement

 

 

By:

 

 

(Printed Name and Title)

 

ELDS01 JST 201716v3

 

8

 

 

 

--------------------------------------------------------------------------------



AMENDMENT TO LOAN PARTICIPATION AGREEMENT

 

This Amendment to Loan Participation Agreement (“Amendment”) is entered into on
January __, 2007, between JPMorgan Chase Bank, N.A., with principal offices at
121 West Franklin Street, Elkhart, Indiana 46516 (“Lead Bank”) and National City
Bank, with offices at 101 North Main Street, Elkhart, Indiana 46516
(“Participant”).

RECITALS

Lead Bank and Participant are parties to a Loan Participation Agreement dated
April 11, 2003 (the “Agreement”) regarding credit extended by Lead Bank to
Patrick Industries, Inc., an Indiana corporation (“Borrower”), whose address is
107 W. Franklin Street, Elkhart, Indiana 46515, in accordance with the
commercial loan agreement and industrial revenue bond letter of credit
reimbursement agreements described in Section 1(c) of the Agreement. Borrower
has requested a new $7,500,000 term loan (the “2007 Term Loan”). Participant
desires to obtain a participation interest in the $7,500,000 2007 Term Loan made
or to be made by Lead Bank to Borrower, and Lead Bank is willing to sell
Participant a participation interest in the $7,500,000 2007 Term Loan to
Borrower on the terms and conditions contained in the Agreement.

Lead Bank and Participant agree as follows:

AGREEMENT

1.            Lead Bank agrees to sell and Participant agrees to purchase a
participation of fifty percent (50%) of the $7,500,000 2007 Term Loan on the
same terms and conditions as for the other Loans defined in the Agreement, and
Lead Bank and Participant agree that the $7,500,000 2007 Term Loan shall be
deemed included in the definition of “Loan” or “Loans” for all purposes of the
Agreement.

2.            Except as specifically amended by this Amendment all other
provisions of the Agreement remain in full force and effect.

“LEAD BANK”

JPMorgan Chase Bank, N.A. (formerly Bank One, NA)

 

 

By:

 

 

(Printed Name and Title)

 

 

 

--------------------------------------------------------------------------------



“PARTICIPANT”

National City Bank

 

 

By:

 

 

(Printed Name and Title)

 

 

ELDS01 JST 201722v1

 

2

 

 

 

--------------------------------------------------------------------------------



CHASE [logo]

 

Term Note

 

$7,500,000.00

Due: January 31, 2012

Date: January __, 2007

 

Promise to Pay. On or before January 31, 2012, on the payment dates specified
below, for value received, Patrick Industries, Inc. (the "Borrower") promises to
pay to JPMorgan Chase Bank, N.A., whose address is 121 W. Franklin St., Elkhart,
IN 46516 (the "Bank") or order, in lawful money of the United States of America,
the sum of Seven Million Five Hundred Thousand and 00/100 Dollars
($7,500,000.00) plus interest as provided below.

 

Definitions. As used in this Note, the following terms have the following
respective meanings:

 

"Collateral" means all real or personal property described in all security
agreements, pledge agreements, mortgages, deeds of trust, assignments, or other
instruments now or hereafter executed in connection with this Note or in
connection with any of the Liabilities. If applicable, the Collateral secures
the payment of this Note and the Liabilities.

 

"Credit Agreement" means a certain Credit Agreement, dated February 2, 1997,
between the Borrower and the Bank, as amended.

 

"Liabilities" means all obligations, indebtedness and liabilities of the
Borrower to any one or more of the Bank, JPMorgan Chase & Co., and any of their
subsidiaries, affiliates or successors, now existing or later arising,
including, without limitation, all loans, advances, interest, costs, overdraft
indebtedness, credit card indebtedness, lease obligations, or obligations
relating to any Rate Management Transaction, all monetary obligations incurred
or accrued during the pendency of any bankruptcy, insolvency, receivership or
other similar proceedings, regardless of whether allowed or allowable in such
proceeding, and all renewals, extensions, modifications, consolidations or
substitutions of any of the foregoing, whether the Borrower may be liable
jointly with others or individually liable as a debtor, maker, co-maker, drawer,
endorser, guarantor, surety or otherwise, and whether voluntarily or
involuntarily incurred, due or not due, absolute or contingent, direct or
indirect, liquidated or unliquidated.

 

"Principal Payment Date" is defined in the paragraph entitled "Principal
Payments" below.

 

"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into among the Borrower, the
Bank or JPMorgan Chase & Co., or any of its subsidiaries or affiliates or their
successors, which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Related Documents” means all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, or any other instrument or document executed in
connection with this Note or in connection with any of the Liabilities.

 

"Term Loan Applicable Margin" means with respect to any Prime Rate Advance or
Eurodollar Advance, as the case may be, the rate per annum set forth below
opposite the applicable Funded Debt to EBITDA Ratio. Funded Debt to EBITDA Ratio
is defined in the Credit Agreement.

 

Funded Debt to EBITDA Ratio

Term Loan Applicable Margin

 

Prime Rate Advance

Eurodollar Advance

Greater than 3.00 to 1.00 but not greater than 3.25 to 1.00

0%

2.25%

Greater than 2.50 to 1.00 but not greater than 3.00 to 1.00

0%

2.00%

Greater than 2.00 to 1.00 but not greater than 2.50 to 1.00

0%

1.75%

Less than or equal to 2.00 to 1.00

0%

1.625%

 

 

 

The Term Loan Applicable Margin shall, in each case, be determined and adjusted
quarterly on the first day of the month after the date of delivery of the
quarterly and annual financial statements required by the Credit Agreement,
provided, however, that if such financial statements are not delivered within
two Business Days after the required date (each, an "Interest Determination
Date"), the Term Loan Applicable Margin shall increase to the maximum percentage
amount set forth in the table above from the date such financial statements were
required to be delivered to the Bank until received by the Bank. The Term Loan
Applicable Margin shall be effective from an Interest Determination Date until
the next Interest Determination Date. Such determinations by the Bank shall be

 

--------------------------------------------------------------------------------



conclusive absent manifest error. The initial Term Loan Applicable Margin for
Prime Rate Advances is 0% and for Eurodollar Advances is 2.00%.

 

Capitalized terms used but not defined in this Note have the meanings ascribed
to them in the Credit Agreement.

 

Interest Rates. The Borrower shall pay interest to the Bank on the outstanding
and unpaid principal amount of each Prime Rate Advance at the Prime Rate plus
the Applicable Margin and each Eurodollar Advance at the Eurodollar Rate.
Interest shall be calculated on the basis of the actual number of days elapsed
in a year of 360 days. In no event shall the interest rate applicable to any
Advance exceed the maximum rate allowed by law. Any interest payment which would
for any reason be deemed unlawful under applicable law shall be applied to
principal.

 

Bank Records. The Bank shall, in the ordinary course of business, make notations
in its records of the date, amount, interest rate and Interest Period of each
Advance hereunder, the amount of each payment on the Advances, and other
information. Such records shall, in the absence of manifest error, be conclusive
as to the outstanding principal balance of and interest rate or rates applicable
to this Note.

 

Notice and Manner of Electing Interest Rates on Advances. The Borrower shall
give the Bank written notice (effective upon receipt) of the Borrower's intent
to draw down an Advance under this Note no later than 11:00 a.m. Eastern time,
one (1) Business Day before disbursement, if the full amount of the drawn
Advance is to be disbursed as a Prime Rate Advance and three (3) Business Days
before disbursement, if any part of such Advance is to be disbursed as a
Eurodollar Advance. The Borrower's notice must specify: (a) the disbursement
date, (b) the amount of each Advance, (c) the type of each Advance (Prime Rate
Advance or Eurodollar Advance), and (d) for each Eurodollar Advance, the
duration of the applicable Interest Period; provided, however, that the Borrower
may not elect an Interest Period ending after the maturity date of this Note.
Each Eurodollar Advance shall be in a minimum amount of Five Hundred Thousand
and 00/100 Dollars ($500,000.00). All notices under this paragraph are
irrevocable. By the Bank's close of business on the disbursement date and upon
fulfillment of the conditions set forth herein and in any other of the Related
Documents, the Bank shall disburse the requested Advances in immediately
available funds by crediting the amount of such Advances to the Borrower's
account with the Bank.

 

Conversion and Renewals. The Borrower may elect from time to time to convert one
type of Advance into another or to renew any Advance by giving the Bank written
notice no later than 11:00 a.m. Eastern time, one (1) Business Day before
conversion into a Prime Rate Advance and three (3) Business Days before
conversion into or renewal of a Eurodollar Advance, specifying: (a) the renewal
or conversion date, (b) the amount of the Advance to be converted or renewed,
(c) in the case of conversion, the type of Advance to be converted into (Prime
Rate Advance or Eurodollar Advance), and (d) in the case of renewals of or
conversion into a Eurodollar Advance, the applicable Interest Period, provided
that (i) the minimum principal amount of each Eurodollar Advance outstanding
after a renewal or conversion shall be Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00); (ii) a Eurodollar Advance can only be converted on the
last day of the Interest Period for the Advance; and (iii) the Borrower may not
elect an Interest Period ending after the maturity date of this Note. All
notices given under this paragraph are irrevocable. If the Borrower fails to
give the Bank the notice specified above for the renewal or conversion of a
Eurodollar Advance by 11:00 a.m. Eastern time three (3) Business Days before the
end of the Interest Period for that Advance, the Advance shall automatically be
converted to a Prime Rate Advance on the last day of the Interest Period for the
Advance.

 

Interest Payments. Interest on the Advances shall be paid as follows:

 

A.     For each Prime Rate Advance, on the last day of each month beginning with
the first month following disbursement of the Advance or following conversion of
an Advance into a Prime Rate Advance, and at the maturity or conversion of the
Advance into a Eurodollar Advance;

 

B.            For each Eurodollar Advance, on the last day of the Interest
Period for the Advance and, if the Interest Period is longer than three months,
at three-month intervals beginning with the day three months from the date the
Advance is disbursed.

 

Principal Payments. Commencing February 28, 2007, and continuing on the last day
of each calendar month thereafter until December 31, 2011 (each, a "Principal
Payment Date"), the Borrower shall pay the Bank Sixty-Two Thousand Five Hundred
Dollars ($62,500); and

 

On January 31, 2012, the Borrower shall pay the Bank the entire remaining
outstanding principal balance of this Note, plus all accrued but unpaid
interest, and any other unpaid amounts due under this Note.

 

The Borrower shall select interest rates and Interest Periods such that on each
Principal Payment Date the sum of the principal amount of the Prime Rate Advance
outstanding on that date plus the aggregate principal amount of the Eurodollar
Advances with Interest Periods ending on that date is greater than or equal to
the principal payment due on that date. Any election that does not comply with
this requirement will be invalid unless the Bank elects, in its sole discretion,
to honor such election. Although the Bank may choose to

 

2

 

--------------------------------------------------------------------------------



honor any such election, the Borrower shall continue to be subject to the terms
of the paragraph of this Note captioned "Funding Loss Indemnification" in regard
to payment of a Eurodollar Advance on a date other than the last day of the
Interest Period for the Advance.

 

Default Rate of Interest. After a default has occurred under this Note, whether
or not the Bank elects to accelerate the maturity of this Note because of such
default, all Advances outstanding under this Note, including all Eurodollar
Advances, shall bear interest at a per annum rate equal to the Prime Rate, plus
the Applicable Margin for a Prime Rate Advance, plus three percent (3.00%) from
the date the Bank elects to impose such rate. Imposition of this rate shall not
affect any limitations contained in this Note on the Borrower's right to repay
principal on any Eurodollar Advance before the expiration of the Interest Period
for that Advance.

 

Prepayment. The Borrower may prepay all or any part of any Prime Rate Advance at
any time without premium or penalty. The Borrower may prepay any Eurodollar
Advance only at the end of an Interest Period.

 

Funding Loss Indemnification. Upon the Bank's request, the Borrower shall pay
the Bank amounts sufficient (in the Bank's reasonable opinion) to compensate it
for any loss, cost, or expense incurred as a result of:

 

A.            Any payment of a Eurodollar Advance on a date other than the last
day of the Interest Period for the Advance, including, without limitation,
acceleration of the Advances by the Bank pursuant to this Note or the Related
Documents; or

 

B.            Any failure by the Borrower to borrow or renew a Eurodollar
Advance on the date specified in the relevant notice from the Borrower to the
Bank.

 

Additional Costs. If any applicable domestic or foreign law, treaty, government
rule or regulation now or later in effect (whether or not it now applies to the
Bank) or the interpretation or administration thereof by a governmental
authority charged with such interpretation or administration, or compliance by
the Bank with any guideline, request or directive of such an authority (whether
or not having the force of law), shall (a) affect the basis of taxation of
payments to the Bank of any amounts payable by the Borrower under this Note or
the Related Documents (other than taxes imposed on the overall net income of the
Bank by the jurisdiction or by any political subdivision or taxing authority of
the jurisdiction in which the Bank has its principal office), or (b) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
the Bank, or (c) impose any other condition with respect to this Note or the
Related Documents and the result of any of the foregoing is to increase the cost
to the Bank of maintaining any Eurodollar Advance or to reduce the amount of any
sum receivable by the Bank on such an Advance, or (d) affect the amount of
capital required or expected to be maintained by the Bank (or any corporation
controlling the Bank) and the Bank determines that the amount of such capital is
increased by or based upon the existence of the Bank's obligations under this
Note or the Related Documents and the increase has the effect of reducing the
rate of return on the Bank's (or its controlling corporation's) capital as a
consequence of the obligations under this Note or the Related Documents to a
level below that which the Bank (or its controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by the Bank to be material,
then the Borrower shall pay to the Bank, from time to time, upon request by the
Bank, additional amounts sufficient to compensate the Bank for the increased
cost or reduced sum receivable. Whenever the Bank shall learn of circumstances
described in this section which are likely to result in additional costs to the
Borrower, the Bank shall give prompt written notice to the Borrower of the basis
for and the estimated amount of any such anticipated additional costs. A
statement as to the amount of the increased cost or reduced sum receivable,
prepared in good faith and in reasonable detail by the Bank and submitted by the
Bank to the Borrower, shall be conclusive and binding for all purposes absent
manifest error in computation.

 

Illegality. If any applicable domestic or foreign law, treaty, rule or
regulation now or later in effect (whether or not it now applies to the Bank) or
the interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the Eurodollar Advances, then, upon notice to the Borrower by the Bank, the
outstanding principal amount of the Eurodollar Advances, together with accrued
interest and any other amounts payable to the Bank under this Note or the
Related Documents on account of the Eurodollar Advances shall be repaid (a)
immediately upon the Bank's demand if such change or compliance with such
requests, in the Bank's judgment, requires immediate repayment, or (b) at the
expiration of the last Interest Period to expire before the effective date of
any such change or request provided, however, that subject to the terms and
conditions of this Note and the Related Documents the Borrower shall be entitled
to simultaneously replace the entire outstanding balance of any Eurodollar
Advance repaid in accordance with this section with a Prime Rate Advance in the
same amount.

 

Inability to Determine Interest Rate. If the Bank determines that (a) quotations
of interest rates for the relevant deposits referred to in the definition of
Eurodollar Rate are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining the interest rate on a
Eurodollar Advance as provided in this Note, or (b) the relevant interest rates
referred to in the definition of Eurodollar Rate do not accurately cover the
cost to the Bank of making or maintaining Eurodollar Advances, then the Bank
shall forthwith give notice of such circumstances to the Borrower, whereupon (i)
the obligation of the Bank to make Eurodollar Advances shall be suspended until
the Bank notifies the Borrower that the circumstances giving rise to the
suspension no longer exists, and (ii) the Borrower shall repay in full the then
outstanding principal amount of each Eurodollar Advance, together with

 

3

 

--------------------------------------------------------------------------------



accrued interest, on the last day of the then current Interest Period applicable
to the Advance, provided, however, that, subject to the terms and conditions of
this Note and the Related Documents, the Borrower shall be entitled to
simultaneously replace the entire outstanding balance of any Eurodollar Advance
repaid in accordance with this section with a Prime Rate Advance in the same
amount.

 

Obligations Due on Non-Business Day. Whenever any payment under this Note
becomes due and payable on a day that is not a Business Day, if no default then
exists under this Note, the maturity of the payment shall be extended to the
next succeeding Business Day, except, in the case of a Eurodollar Advance, if
the result of the extension would be to extend the payment into another calendar
month, the payment must be made on the immediately preceding Business Day.

 

Matters Regarding Payment. The Borrower will pay the Bank at the Bank's address
shown above or at such other place as the Bank may designate. Payments shall be
allocated among principal, interest and fees at the discretion of the Bank
unless otherwise agreed or required by applicable law. Acceptance by the Bank of
any payment which is less than the payment due at the time shall not constitute
a waiver of the Bank's right to receive payment in full at that time or any
other time.

 

Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note, the Borrower hereby authorizes the Bank to initiate debit
entries to Account Number 300000105104 at the Bank and to debit the same to such
account. This authorization to initiate debit entries shall remain in full force
and effect until the Bank has received written notification of its termination
in such time and in such manner as to afford the Bank a reasonable opportunity
to act on it. The Borrower represents that the Borrower is and will be the owner
of all funds in such account. The Borrower acknowledges (1) that such debit
entries may cause an overdraft of such account which may result in the Bank’s
refusal to honor items drawn on such account until adequate deposits are made to
such account; (2) that the Bank is under no duty or obligation to initiate any
debit entry for any purpose; and (3) that if a debit is not made because the
above-referenced account does not have a sufficient available balance, or
otherwise, the payment may be late or past due.

 

Late Fee. If any payment is not received by the Bank within ten (10) days after
its due date, the Bank may assess and the Borrower agrees to pay a late fee
equal to the greater of: (a) five percent (5.00%) of the past due amount or (b)
Twenty Five and 00/100 Dollars ($25.00), up to the maximum amount of One
Thousand Five Hundred and 00/100 Dollars ($1,500.00) per late charge.

 

Business Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that all advances made under this Note shall not be used for any
personal, family or household purpose.

 

Bank's Right of Setoff. In addition to the Collateral, if any, the Borrower
grants to the Bank a security interest in, and the Bank is authorized to setoff
and apply, all Accounts, Securities and Other Property, and Bank Debt against
any and all Liabilities of the Borrower. This right of setoff may be exercised
at any time and from time to time, and without prior notice to the Borrower.
This security interest and right of setoff may be enforced or exercised by the
Bank regardless of whether or not the Bank has made any demand under this
paragraph or whether the Liabilities are contingent, matured, or unmatured. Any
delay, neglect or conduct by the Bank in exercising its rights under this
paragraph will not be a waiver of the right to exercise this right of setoff or
enforce this security interest. The rights of the Bank under this paragraph are
in addition to other rights the Bank may have in the Related Documents or by
law. In this paragraph: (a) the term "Accounts" means any and all accounts and
deposits of the Borrower (whether general, special, time, demand, provisional or
final) at any time held by the Bank (including all Accounts held jointly with
another, but excluding any IRA or Keogh Account, or any trust Account in which a
security interest would be prohibited by law); (b) the term "Securities and
Other Property" means any and all securities and other property of the Borrower
in the custody, possession or control of the Bank (other than property held by
the Bank in a fiduciary capacity); and (c) the term "Bank Debt" means all
indebtedness at any time owing by the Bank, to or for the credit or account of
the Borrower.

 

Representations by Borrower. Each Borrower represents that: (a) the execution
and delivery of this Note and the performance of the obligations it imposes do
not violate any law, conflict with any agreement by which it is bound, or
require the consent or approval of any governmental authority or other third
party; (b) this Note is a valid and binding agreement, enforceable according to
its terms; and (c) all balance sheets, profit and loss statements, and other
financial statements furnished to the Bank in connection with the Liabilities
are accurate and fairly reflect the financial condition of the organizations and
persons to which they apply on their effective dates, including contingent
liabilities of every type, which financial condition has not changed materially
and adversely since those dates. Each Borrower, other than a natural person,
further represents that: (a) it is duly organized, existing and in good standing
pursuant to the laws under which it is organized; and (b) the execution and
delivery of this Note and the performance of the obligations it imposes (i) are
within its powers and have been duly authorized by all necessary action of its
governing body, and (ii) do not contravene the terms of its articles of
incorporation or organization, its by-laws, or any partnership, operating or
other agreement governing its affairs.

 

Events of Default/Acceleration. If any of the following events occurs this Note
shall become due immediately, without notice, at the Bank's option:

 

1.

The Borrower, or any guarantor of this Note (the "Guarantor"), fails to pay when
due any amount payable under this Note, under any of the Liabilities, or under
any agreement or instrument evidencing debt to any creditor.

 

4

 

--------------------------------------------------------------------------------



2.

The Borrower or any Guarantor (a) fails to observe or perform any other term of
this Note; (b) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (c) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (d) defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by this Note) and the effect of such default will allow the creditor
to declare the debt due before its maturity.

3.

In the event (a) there is a default under the terms of the Credit Agreement or
any other Related Document, (b) any guaranty of the loan evidenced by this Note
is terminated or becomes unenforceable in whole or in part, (c) any Guarantor
fails to promptly perform under its guaranty, or (d) the Borrower fails to
comply with, or pay, or perform under any agreement, now or hereafter in effect,
between the Borrower and JPMorgan Chase & Co., or any of its subsidiaries or
affiliates or their successors.

4.

There is any loss, theft, damage, or destruction of any Collateral not covered
by insurance in excess of $1,000,000.00.

5.

A "reportable event" (as defined in the Employee Retirement Income Security Act
of 1974 as amended) occurs that would permit the Pension Benefit Guaranty
Corporation to terminate any employee benefit plan of the Borrower or any
affiliate of the Borrower.

6.

The Borrower or any Guarantor becomes insolvent or unable to pay its debts as
they become due.

7.

The Borrower or any Guarantor (a) makes an assignment for the benefit of
creditors; (b) consents to the appointment of a custodian, receiver, or trustee
for itself or for a substantial part of its assets; or (c) commences any
proceeding under any bankruptcy, reorganization, liquidation, insolvency or
similar laws of any jurisdiction.

8.

A custodian, receiver, or trustee is appointed for the Borrower or any Guarantor
or for a substantial part of its assets without its consent.

9.

Proceedings are commenced against the Borrower or any Guarantor under any
bankruptcy, reorganization, liquidation, or similar laws of any jurisdiction,
and they remain undismissed for thirty (30) days after commencement; or the
Borrower or the Guarantor consents to the commencement of those proceedings.

10.

Any judgment is entered against the Borrower or any Guarantor, or any
attachment, levy, or garnishment is issued against any property of the Borrower
or any Guarantor in excess of $1,000,000.00 and not covered by insurance.

11.

The Borrower or any Guarantor dies, or a guardian or conservator is appointed
for the Borrower or any Guarantor or all or any portion of the Borrower's
assets, any Guarantor's assets, or the Collateral.

12.

The Borrower or any Guarantor, without the Bank's written consent (a) is
dissolved, (b) merges or consolidates with any third party, (c) leases, sells or
otherwise conveys a material part of its assets or business outside the ordinary
course of its business, (d) leases, purchases, or otherwise acquires a material
part of the assets of any other business entity, except in the ordinary course
of its business, or (e) agrees to do any of the foregoing (notwithstanding the
foregoing, any subsidiary may merge or consolidate with any other subsidiary, or
with the Borrower, so long as the Borrower is the survivor).

13.

There is a substantial change in the existing or prospective financial condition
of the Borrower or any Guarantor that the Bank in good faith determines to be
materially adverse.

 

Remedies. If this Note is not paid at maturity, whether by acceleration or
otherwise, the Bank shall have all of the rights and remedies provided by any
law or agreement. The Bank is authorized to cause all or any part of the
Collateral to be transferred to or registered in its name or in the name of any
other person or business entity, with or without designating the capacity of
that nominee. Without limiting any other available remedy, the Borrower is
liable for any deficiency remaining after disposition of any Collateral. The
Borrower is liable to the Bank for all reasonable costs and expenses of every
kind incurred in the making or collection of this Note, including without
limitation reasonable attorneys' fees and court costs. These costs and expenses
include without limitation any costs or expenses incurred by the Bank in any
bankruptcy, reorganization, insolvency or other similar proceeding. All amounts
payable under the terms of this Note shall be paid without relief from valuation
and appraisement laws.

 

Waivers. Any party liable on this Note waives (a) to the extent permitted by
law, all rights and benefits under any laws or statutes regarding sureties, as
may be amended; (b) any right to receive notice of the following matters before
the Bank enforces any of its rights: (i) the Bank's acceptance of this Note,
(ii) any credit that the Bank extends to the Borrower, (iii) the Borrower's
default, (iv) any demand, diligence, presentment, dishonor and protest, or (v)
any action that the Bank takes regarding the Borrower, anyone else, any
Collateral, or any of the Liabilities, that it might be entitled to by law or
under any other agreement; (c) any right to require the Bank to proceed against
the Borrower, any other obligor or guarantor of the Liabilities, or any
Collateral, or pursue any remedy in the Bank's power to pursue; (d) any defense
based on any claim that any endorser or other parties' obligations exceed or are
more burdensome than those of the Borrower; (e) the benefit of any statute of
limitations affecting liability of any endorser or other party liable hereunder
or the enforcement hereof; (f) any defense arising by reason of any disability
or other defense of the Borrower or by reason of the cessation from any cause
whatsoever (other than payment in full) of the obligation of the Borrower for
the Liabilities; and (g) any defense based on or arising out of any defense that
the Borrower may have to the payment or performance of the Liabilities or any
portion thereof. Any party liable on this Note consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of the Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any person who may be liable for
the payment of this Note. The Bank may waive or delay enforcing any of its
rights without losing them. Any waiver affects only the specific terms and time
period stated in the waiver. No modification or waiver of any provision of this
Note is effective unless it is in writing and signed by the party against whom
it is being enforced.

 

5

 

--------------------------------------------------------------------------------



Subordination. Any rights of any party liable on this Note, whether now existing
or hereafter arising, to receive payment on account of any indebtedness
(including interest) owed to any party liable on this Note by the Borrower, or
to withdraw capital invested by it in the Borrower, or to receive distributions
from the Borrower, shall at all times be subordinate to the full and prior
repayment to the Bank of the Liabilities. No party liable on this Note shall be
entitled to enforce or receive payment of any sums hereby subordinated until the
Liabilities have been paid in full and any such sums received in violation of
this paragraph shall be received by such party in trust for the Bank. Any party
liable on this Note agrees to stand still with regard to the Bank's enforcement
of its rights, including taking no action to delay, impede or otherwise
interfere with the Bank's rights to realize on the Collateral. The foregoing
notwithstanding, until the occurrence of any default, any party liable on this
Note is not prohibited from receiving distributions from the Borrower in an
amount equal to any income tax liability imposed on such party liable on this
Note attributable to an ownership interest in the Borrower, if any.

 

Rights of Subrogation. Any party liable on this Note waives and agrees not to
enforce any rights of subrogation, contribution or indemnification that it may
have against the Borrower, any person liable on the Liabilities, or the
Collateral, until the Borrower and such party liable on this Note have fully
performed all their obligations to the Bank, even if those obligations are not
covered by this Note.

 

Reinstatement. All parties liable on this Note agree that to the extent any
payment is received by the Bank in connection with the Liabilities, and all or
any part of such payment is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid by the Bank or paid over to
a trustee, receiver or any other entity, whether under any bankruptcy act or
otherwise (any such payment is hereinafter referred to as a "Preferential
Payment"), then this Note shall continue to be effective or shall be reinstated,
as the case may be, and whether or not the Bank is in possession of this Note,
and, to the extent of such payment or repayment by the Bank, the Liabilities or
part thereof intended to be satisfied by such Preferential Payment shall be
revived and continued in full force and effect as if said Preferential Payment
had not been made.

 

Governing Law and Venue. This Note is delivered in the State of Indiana and
governed by Indiana law (without giving effect to its laws of conflicts). The
Borrower agrees that any legal action or proceeding with respect to any of its
obligations under this Note may be brought by the Bank in any state or federal
court located in the State of Indiana, as the Bank in its sole discretion may
elect. By the execution and delivery of this Note, the Borrower submits to and
accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Borrower
waives any claim that the State of Indiana is not a convenient forum or the
proper venue for any such suit, action or proceeding.

 

Miscellaneous. The Borrower, if more than one, is jointly and severally liable
for the obligations represented by this Note, the term "Borrower" means any one
or more of them, and the receipt of value by any one of them constitutes the
receipt of value by the others. This Note binds the Borrower and its successors,
and benefits the Bank, its successors and assigns. Any reference to the Bank
includes any holder of this Note. Section headings are for convenience of
reference only and do not affect the interpretation of this Note. Any notices
and demands under or related to this document shall be in writing and delivered
to the intended party at its address stated herein, and if to the Bank, at its
main office if no other address of the Bank is specified herein, by one of the
following means: (a) by hand, (b) by a nationally recognized overnight courier
service, or (c) by certified mail, postage prepaid, with return receipt
requested. Notice shall be deemed given: (a) upon receipt if delivered by hand,
(b) on the Delivery Day after the day of deposit with a nationally recognized
courier service, or (c) on the third Delivery Day after the notice is deposited
in the mail. "Delivery Day" means a day other than a Saturday, a Sunday, or any
other day on which national banking associations are authorized to be closed.
Any party may change its address for purposes of the receipt of notices and
demands by giving notice of such change in the manner provided in this
provision. This Note and any Related Documents embody the entire agreement
between the Borrower and the Bank regarding the terms of the loan evidenced by
this Note and supersede all oral statements and prior writings relating to that
loan. If there is any conflict or inconsistency between the provisions of this
Note and the Credit Agreement, the provisions of this Note shall control over
conflicting or inconsistent provisions of the Credit Agreement, except that
Events of Default/Acceleration identified in this Note shall be in addition to
any Events of Default identified in the Credit Agreement. If any provision of
this Note cannot be enforced, the remaining portions of this Note shall continue
in effect. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
this Note or the Related Documents to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of this Note or the Related Documents. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
this Note to one or more purchasers whether or not related to the Bank.

 

Government Regulation. Borrower shall not (a) be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Bank from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower, or (b) fail to provide documentary
and other evidence of Borrower's identity as may be requested by Bank at any
time to enable Bank to verify Borrower's identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:

 

6

 

--------------------------------------------------------------------------------



 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower's name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower's name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower's driver’s license or other identifying documents, and if Borrower
is not an individual to see Borrower's legal organizational documents or other
identifying documents.

 

WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.

 

This Note is the “2007 Term Note” defined in the Credit Agreement.

 

 

 

 

Borrower:

Address:

107 W. Franklin Street

Elkhart, IN 46515

 

Patrick Industries, Inc.

 

 

 

By:

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

 

Printed Name

Title

 

Date Signed:

 

 

 



--------------------------------------------------------------------------------

 

 

ELDS01 JST 201724v3

 

7

 

 